SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

733
KA 14-00310
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JULIO DIAZ, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joanne M. Winslow, J.), rendered November 12, 2013. The judgment
convicted defendant, upon his plea of guilty, of course of sexual
conduct against a child in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of course of sexual conduct against a child in
the first degree (Penal Law § 130.75 [1] [a]). As the People
correctly concede, defendant’s oral and written waivers of his right
to appeal from his conviction do not encompass his challenge to the
severity of his sentence and thus do not foreclose our review of that
challenge (see People v Maracle, 19 NY3d 925, 927-928; People v
Tomeno, 141 AD3d 1120, 1120-1121). We nevertheless conclude that the
sentence is not unduly harsh or severe.




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court